DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Specification is objected to because in the “Brief Description of the Drawings” Fig. 1 and Fig. 2 are not correctly/properly/sufficiently described and therefore does not comply with the requirements specified in MPEP § 608.01(f) and as set forth in 37 CFR 1.74.  It is stated that Fig. 1 and Fig 2 “illustrates an example of a method” without describing what the method is for or what it does.  Appropriate correction is required.

The Specification is objected to because “DETAILED DESCRIPTION OF THE DRAWINGS” is not the proper sub-heading for the section below it (see page 3 of the Specification).  The proper sub-heading for the section would be “DETAILED DESCRIPTION OF THE INVENTION”. See MPEP § 608.01(g).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Figures 3 and 4 are objected to because reference numeral 29 (inspection system) is shown with an arrow pointing in a general direction without pointing to a specific object or item. It is not clear what reference numeral 29 represents in Figures 3 and 4. Therefore, the inspection system 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Evaluation unit in claims 1, 3-5 and 9-10;
Memory unit in claim 10;
Processor in claim 10;
Developing entity in claims 1 and 9-10;
Inspection system in claims 1 and 9-10; and,
Testing environment in claims 1 and 9-10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 3-5 and 9-10 are rejected because the claimed limitation “Evaluation unit” is neither defined nor described in the disclosure as required under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1 and 9-10 are further rejected because the claimed limitations “Memory unit”, “Processor”, “Developing entity”, “Inspection system” and “Testing environment” are neither defined nor described in the disclosure, as required under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because “Trusted inspection results” (claim 5) and “Trust level” (claim 6) are neither defined nor described in the disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claims 2-8 are rejected or further rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claimed limitations “Evaluation unit”, “Memory unit”, “Processor”, “Developing entity”, “Inspection system” and “Testing environment” are neither defined nor described in the disclosure, it not clear what they represent.  The lack of clarity due to the lack of definitions and descriptions on what the limitations entail has made the claims vague and indefinite.
Claims 5 and 6 are rejected because “Trusted inspection results” (claim 5) and “Trust level” (claim 6) are neither defined nor described in the disclosure in such a way as to reasonably convey to one skilled in the relevant art what the limitations, specifically “trusted/trust”, entail. The lack of clarity due to the lack of definitions and descriptions on what the limitations entail has made the claims vague and indefinite.

Claim 8 recites the limitation "an inspection system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “inspection system” as claimed in claim 8 is the same “inspection system” recited in claim 1 or if it is a different “inspection system”. The lack of antecedence has made the claim vague and indefinite. 

Claims 2-8 are rejected or further rejected because they are dependent on claim 1 or an intermediate claim, and by virtue of their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is rejected because it recites an abstract idea as indicated in bold and underlined below: 

1. A method for evaluating an inspection algorithm for inspecting a semiconductor specimen, the method comprises: 
receiving, by an evaluation unit, the inspection algorithm; 
the inspection algorithm being developed by a developing entity; 
obtaining by the evaluation unit, at least portions of inspection results related to multiple semiconductor specimens inspected by an inspection system; 
evaluating, by the evaluation unit and within a sandbox testing environment, the inspection algorithm to provide evaluation results; 
wherein the evaluating comprises applying the inspection algorithm on the at least portions of inspection results related to multiple semiconductor specimen; 
sending to the developing entity at least an indication regarding the evaluation results; and 
wherein the obtaining, the evaluating, and the sending are executed without exposing, to the developing entity, the at least portions of the inspection results related to the multiple semiconductor specimens.

            The abstract idea (bold and underlined above) falls in the category of mental processes: a person could receive a relatively simple inspection algorithm that had been developed, obtain portions of inspection results related to specimens that had been inspected (note that the claim does not positively recite a step where the inspection system inspects the specimens; this limitation is just a description of the results), evaluate the inspection algorithm to provide evaluation results, which comprises applying the algorithm to the inspection results, sending (outputting to an entity) an indication regarding the evaluation results, wherein all this is done without exposing (outputting to said entity) the inspection results.  For a simple enough algorithm and results, a person could do all this in said person’s head easily.  For the above stated reasons, the bold and underlined parts of claim 1 shown above have been considered as mental processes.

The above judicial exception is not integrated into a practical application for the following reasons:
Claim 1 recites additional elements that includes: “an Inspection system”, “an Evaluation unit”, “a Developing entity”, “a Sandbox testing environment”. “sending” and “receiving”.

The claimed additional element, the inspection system, does not make the claim a practical application because it performs no steps in the claim. (The inspection system may also be considered as an abstract idea because, in this instance it functions to describe the data.)  

The additional elements further include an evaluation unit, a developing entity, and a sandbox testing environment, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).  

The “receiving” and “sending” limitations have been considered as additional elements, but they would not make the claim a practical application since they just amount to insignificant extra-solution activity – gathering the information that the abstract idea needs, and reporting the result (see MPEP § 2106.05(g)).  The “receiving” and “sending” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP § 2106.05(f)).  

There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).  

The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)).  The claim is generally in the field of semiconductor specimen inspection. However, no evidence is provided to show that a particular technological process is being improved.  

The claim doesn’t recite any details of what inspection results are being considered, what the algorithm does, how evaluation results are obtained or an indication of them, or what is being done with the results at the end.
The underlying process that is supposed to be improved is not stated in this claim.  It is not clear what the purpose of the claim is what is expected to be achieved.  

The claim amounts to evaluating some results in some way while not sharing the results with a vaguely recited “developing entity”.  Without providing any more detail on what is really being done here, it is hard to conclude that the claim represents a particular practical application, rather than just being an attempt to monopolize the abstract idea of evaluating inspection results with some level of privacy (or just some division of labor between computer modules), anywhere this might occur in the general field of semiconductor manufacturing.

For reasons stated above, it has been determined that claim 1 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an "inventive concept") to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. Inspecting, evaluating, developing, sandbox testing, and sending and receiving data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 2 is directed to describing the abstract idea of “inspection results” related to the semiconductor specimen claimed in claim 1, and the claim doesn’t have “significantly more” than the abstract idea of inspecting the specimen and obtaining the results, which may be images of the specimen, because obtaining inspection results is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 3 is directed to describing transfer of inspection results related to the semiconductor specimen to the evaluation unit over one or more local communication paths (like a data bus) and therefore doesn’t have “significantly more” than the abstract idea of “sending” the results, which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 4 is directed to describing transfer (receiving) of inspection results related to the semiconductor specimen to the evaluation unit, review results of a review process, and evaluating the inspection algorithm based on the review results.  Claim 4 doesn’t have “significantly more” than the abstract idea because transferring reviewing and evaluating are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

In claim 5, “trusted inspection results” is an abstract idea and a limitation that cannot be quantified or measured. Furthermore, “receiving” is an additional element that would not make the claim a practical application since it just amounts to insignificant extra-solution activity – gathering the information that the abstract idea needs, and reporting the result (see MPEP § 2106.05(g)). 

In claim 6, “determining the trust level” is an abstract idea and a limitation that cannot be quantified or measured. Furthermore, claim 6 doesn’t have “significantly more” than the abstract idea of “evaluating the inspection algorithm” because evaluating is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 7 is rejected for the same reasons of rejection of claim 1 as detailed above because it is directed to inspection results of multiple semiconductor specimens, which merely repeats the obtaining of inspection results from a plurality of specimens.

Regarding claim 8, obtaining, evaluating, and sending (at whatever point in a process) are abstract idea because they are mental processes as described in the rejection of claim 1 above.  The additional element, the inspection system, is a generic computer component which is merely being used as tool to perform the abstract idea (see MPEP 2106.05(f)). Furthermore, the inspection system does not add “significantly more” to the abstract idea because the inspection system is a generic computer component that can perform the tasks of obtaining, evaluating and sending and is being used as tool to perform the abstract idea.

Claims 9 and 10 are rejected for the same reasons of rejection of claim 1 as detailed above because claims 9 and 10 comprise of limitations similar or identical to that claimed in claim 1. The same rationale detailed above in the case of claim 1 applies to independent claims 9 and 10 mutatis mutandis, except that claim 10 recites additional elements like the memory unit and the processor. The claimed memory unit and the processor are well-known parts of a conventional computer, and the claimed memory unit and processor does not improve the functioning of a conventional computer.




Remarks
There is no particular/specific machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).  

The remaining consideration is whether the claim constitutes an improvement to a particular/specific technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)).  The claim is generally in the field of semiconductor specimen inspection. However, no evidence is provided to show that a particular/specific technological process is being improved.  

The claim does not recite any details of what inspection results are being considered, what the algorithm does, how evaluation results are obtained or an indication of them, or what is being done with the results at the end.
The underlying process that is supposed to be improved is not stated in this claim.  It is not clear what the purpose of the claim is and what is expected to be achieved.  
The claim amounts to evaluating some results in some way while not sharing the results with a vaguely recited “developing entity”.  Without providing any more detail on what is really being done here, it is hard to conclude that the claim represents a particular practical application, rather than just being an attempt to monopolize the abstract idea of evaluating inspection results with some level of privacy (or just some division of labor between computer modules), anywhere this might occur in the general field of semiconductor manufacturing.

For the above stated reasons, a proper prior art search could not be made to determine the patentability of the claims. If and when the applicant amend the claims to overcome the deficiencies detailed in this Office action a proper prior art search will be made to determine the patentability of the claims.  The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically prior art WANG et al (CN 107025157 A).

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886